Citation Nr: 0900593	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for allergies


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In his August 2007 substantive appeal, the veteran requested 
a personal hearing before a member or members of the Board.  
In a subsequent letter sent to the veteran in August 2008, 
the RO informed the veteran of a Board hearing scheduled in 
September 2008.  He failed to appear.

The issue of allergies being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran's current hearing loss disability did not 
have onset during active service or within one year of 
separation for active service and is not otherwise 
etiologically related to his active service.

2.  The veteran's tinnitus disorder did not have onset during 
service and is not otherwise etiologically related to his 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from hearing loss and 
tinnitus.  In a statement dated June 2005, the veteran stated 
that these symptoms were the result of noise exposure to 
rivets machines during his work while in active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

Service medical records are absent for any reports of hearing 
loss or symptoms of tinnitus.  A separation report of 
physical examination, from November 1945, indicates a normal 
clinical evaluation of the veteran's ears and a normal 
"whisper test" for his hearing, providing highly probative 
evidence against these claims.

A note from a VA outpatient treatment report in June 2004, 
indicates that upon examination of the veteran's ears, his 
hearing was "normal to whispered voice."  This is 
additional evidence against the veteran's claim for service 
connection for hearing loss and tinnitus because it tends to 
show that the veteran had no hearing loss disability or 
tinnitus disorder in June 2004, one year before his claims 
were filed.

In February 2005, the veteran first reported hearing loss and 
ringing in his ears, some sixty years after separation from 
service.  This long lapse of time is evidence against a 
finding that any hearing loss or tinnitus had its onset 
during service or is related to his service.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the veteran's entire medical history 
in determining if service-connection is warranted, including 
a lengthy period of absence of complaints); see also Forshey 
v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  There is no medical evidence of record favorable 
to establishing the requisite nexus.

Of record are the April 2005 results of audiological testing 
from the Cascade ENT Facial Plastic Surgery Center.  These 
results are in graphical rather than numerical format and the 
Board is not permitted to interpret audiological test results 
in graphical format.  Kelly v. Brown, 7 Vet. App. 471 (1995).  
Regardless, these private audiological test results are 
inadequate for VA rating purposes because there is no 
indication that speech recognition scores were based on the 
Maryland CNC Test.  See 38 C.F.R. § 4.85(a).  Hence, even if 
the Board requested the interpretation of the graphical 
results by a medical professional, the lack of Maryland CNC 
testing renders use of those test results improper for 
evaluation purposes.

Because the April 2005 audiology report is inadequate for VA 
rating purposes for hearing loss and because tinnitus is 
largely defined by subjective symptoms, the Board will not 
make a finding as to whether the veteran currently has 
hearing loss or tinnitus.  However, assuming, arguendo, that 
he does have hearing loss and tinnitus, there is no 
indication that either are associated with his service.  

In a February 2005 report from the Cascade ENT Facial Plastic 
Surgery Center, the physician reported that the veteran had 
chronic high-frequency hearing loss and non-pulsatile 
tinnitus.  However, during this interview, the veteran 
reported that "he attributes [his hearing loss and tinnitus] 
to several decades of loud noise exposure working as a 
farmer."  

In this reported history, the veteran does not contend that 
his hearing loss and tinnitus were related to his active 
service.  On the contrary, the veteran's statements provide 
evidence against his claim for service connection for hearing 
loss and tinnitus, providing evidence against this own claim.

In any event, with respect to the veteran's contention from a 
June 2005 statement (that exposure to loud noise during 
service caused his hearing loss and tinnitus) a layperson, 
such as the veteran, is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the veteran's contentions regarding a 
relationship between his claimed disabilities and exposure to 
in-service noise are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The veteran has not 
demonstrated any such expertise.  Hence, his contentions are 
not competent medical evidence of the cause of these claimed 
disabilities.

Finally, since there is no evidence that the veteran suffered 
hearing loss within one year of discharge, the provisions of 
38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Based on the above, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for hearing loss and tinnitus and this 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the bulk of the VCAA duty to notify was satisfied prior 
to the initial RO adjudication.  This was accomplished by way 
of a letter sent to the veteran in October 2005, that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the veteran's 
claim for entitlement to service connection for hearing loss 
and tinnitus.  This letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.

The duty to notify, as to assignment of disability ratings 
and effective dates, was not completely satisfied prior to 
the initial unfavorable decision on that claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the veteran in July 2007.  The letter informed 
the veteran of what evidence was required to substantiate the 
claim as far as an initial disability rating and effective 
date.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a statement of the case from 
July 2007.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal, as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the record is absent for any evidence of the 
second element discussed in McLendon, an event, disease or 
injury during service.  Indeed, there is no competent 
evidence of record of any association between his claimed 
hearing loss and tinnitus and his active service and some 
evidence against such a finding.  For these reasons, the 
Board declines to afford the veteran a medical examination or 
obtain a medical opinion with regard to his claims for 
entitlement to service connection for hearing loss and 
tinnitus.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA outpatient treatment records, and private medical 
reports from Cascade ENT Facial Plastic Surgery Center.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.



REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally, the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2008).

In January 2006, the RO denied the veteran's claim for 
service connection for allergies.  In November 2006, VA 
received a notice of disagreement to that decision.  A 
statement of the case has not yet been issued with regard to 
the notice of disagreement in November 2006.  See 38 U.S.C.A. 
§ 7105(d)(1).

Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case with respect to the 
veteran's claim for service connection for allergies.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue the veteran a statement of the case 
with regard to the January 2006 rating 
decision that denied the claim for service 
connection for allergies.  The veteran 
should be informed of his appellate rights 
and of the actions necessary to perfect an 
appeal on these issues.  Thereafter, these 
issues are to be returned to the Board 
only if an adequate and timely substantive 
appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


